Citation Nr: 0621049	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-35 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959 and from June 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a myocardial infarction.

The veteran participated in a RO hearing in October 2004.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to the adjudication of the veteran's claim.

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a myocardial 
infarction he suffered on April 25, 1994 at the VA Medical 
Center in Marion, Indiana.  Essentially, the veteran contends 
that he was seen by VA medical personnel on April 18 and 19, 
1994, at which time his reports of chest pain, tightness of 
the back, weakness, dizziness and shortness of breath were 
misdiagnosed.  Due to this misdiagnosis and lack of proper 
treatment, the veteran ultimately had a heart attack six days 
later.  The veteran alleges that the heart attack could have 
been prevented had he received the appropriate care during 
his visits to the VA medical facilities.

The Board notes that the veteran has not provided any 
evidence to support his claim that his current condition and 
subsequent residuals of the April 1994 heart attack are the 
result of any fault by VA.  Thus, it is the Board's opinion 
that a medical opinion is warranted to determine whether or 
not the veteran suffers from an additional disability caused 
by some fault on VA's part or from an event not reasonably 
foreseeable.  

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims folder reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Although letters were sent to him in March 2002 and December 
2003, neither letter discussed what evidence is needed to 
substantiate a claim for entitlement to compensation under 
38 U.S.C.A. § 1151.  Therefore, it is apparent that the Board 
must remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.

The veteran's representative requested that, if any quality 
assurance records relevant to the veteran's claim exist, that 
they should be obtained and considered.  However, such 
records are protected from disclosure by 38 U.S.C.A. 
§ 5705(a) and will not be sought on remand.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim.  
The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  After obtaining the above evidence, 
a VA medical opinion must be obtained.  
The VA physician must be provided with 
the claims folder and a copy of this 
remand.  The following questions should 
be answered:

A.  After the veteran complained 
of chest pain in April 1994, were 
the proper clinical procedures 
administered and/or carried out?

B.  Given the veteran's medical 
history, his complaints at the 
time, and any recent medical 
findings, was he prematurely 
discharged from the VAMC and 
should additional tests have been 
performed before his release?  In 
other words, should a physician 
exercising the degree of skill and 
care ordinarily required of the 
medical profession reasonably have 
diagnosed the myocardial 
infarction shown six days later 
and rendered treatment?

C.  Did the veteran sustain 
additional cardiac disability as 
the result of his myocardial 
infarction on April 25, 1994, and 
to what extent?

D.  If the answer to (C) is 
affirmative, was any additional 
cardiac disability the result of 
carelessness, negligence, or lack 
of proper skill, medical treatment 
or examination furnished the 
veteran in April 1994?


3.  After ensuring that any actions 
needed to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the case should be reviewed on 
the basis of the additional evidence.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

